Case: 16-20120      Document: 00513805531         Page: 1    Date Filed: 12/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-20120
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 20, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

EDGAR BENJAMIN GREGORIO ESCOVAR, also known as Edgar Benjamin
Gregorio-Escovar, also known as Marvin Estrada, also known as Edgar
Escobar, also known as Marvin J. Estrada, also known as Benjamin Gregorio
Escovar, also known as Edgar B. Grigorio-Escovar, also known as E. B.
Grigorio-Escovar, also known as Edgar D. Escabar, also known as Edgar B.
Grigorio Escovar, also known as Edgar Escovar,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CR-583-1


Before DENNIS, PRADO, and OWEN, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Edgar Benjamin
Gregorio Escovar has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20120   Document: 00513805531    Page: 2   Date Filed: 12/20/2016


                               No. 16-20120

v. Flores, 632 F.3d 229 (5th Cir. 2011). Gregorio Escovar has not filed a
response. We have reviewed counsel’s brief and the relevant portions of the
record reflected therein. We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                     2